Exhibit 10.1 

 

PROMISSORY NOTE

 

$15,000 October 12, 2018

 

FOR VALUE RECEIVED, TimefireVR Inc. (the “Company”) promises to pay to the order
of Jonathan Read (the "Holder") the sum of $15,000. This Promissory Note (the
“Note”) shall bear interest at the rate of 2.55% per annum. Said principal and
interest is due and payable upon demand of the Holder in lawful money of the
United States at 7150 E. Camelback Rd., Suite 444, Scottsdale AZ, 85251, or at
such other place as may be designated in writing by the Holder.

 

All makers and endorsers now or hereafter becoming parties hereto jointly and
severally waive demand, presentment, notice of non-payment in protest and, if
this Note becomes in default and is placed into the hands of an attorney for
collection, to pay attorneys' fees and all other costs.

 

This Note may not be changed or terminated orally, but only with an agreement in
writing, signed by the parties against whom enforcement of any waiver, change,
modification or discharge is sought, with such agreement being effective and
binding only upon the parties thereto.

 

Each of the Company and the Holder hereby waives any right to a trial by jury in
any action or proceeding to enforce this Note or arising from its execution.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of Arizona, without regard to the
principles of conflict of laws thereof. Each party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of the loan
evidenced by this Note shall only be commenced in the state or federal courts
sitting in Maricopa County, Arizona (the “Arizona Courts”). Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the Arizona Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such Arizona Courts, or such Arizona
Courts are improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law.

 

TIMEFIREVR INC.

 

 

By:                

Jessica Smith

Chief Financial Officer

 



